DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 is/are objected to because of the following informalities:  
In regards to claim 1, at line 5, the limitations “the record biologic information” should apparently read --the recorded biologic information--.
In regards to claim 5, at line 2, the limitations “used to a compile the predictive outcome assessment” should apparently read --used to [[a]] compile the predictive outcome assessment--.
In regards to claim 7, at line 2, the limitations “electronics modules” should apparently read --electronic--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, at line 7, the limitations “the extracted data features” render the claim indefinite; for example, from the limitations “extracting one or more data features” at line 5 of the claim, it is unclear whether or not the claim requires one or more than one data feature.
In regards to claim 2, the limitations “wherein the injury determination is…” render the claim indefinite; for example, from the limitations “wherein the predictive outcome assessment is at least one of a) an injury determination, b) a brain injury index or c) a brain health assessment” at lines 8-10 of claim 1 from which the claim depends, it is unclear whether or not the predictive outcome assessment necessarily require an injury determination. 
In regards to claim 3, the limitations “wherein the brain injury index is…” render the claim indefinite; for example, from the limitations “wherein the predictive outcome assessment is at least one of a) an injury determination, b) a brain injury index or c) a brain health assessment” at lines 8-10 of claim 1 from which the claim depends, it is unclear whether or not the predictive outcome assessment necessarily requires a brain injury index. 
In regards to claim 4, the limitations “wherein the series of stimulation tasks in part comprise a Lehigh protocol” render the claim indefinite; for example, from the limitations “wherein the predictive outcome assessment is at least one of a) an injury determination, b) a brain injury index or c) a brain health assessment” at lines 8-10 of claim 1 from which the claim depends, it is unclear whether or not the predictive outcome assessment necessarily require series of stimulation tasks. 
claim 7, at line 14, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim, it is unclear whether or not the claim require one or more than one electronic module.
In regards to claim 8, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim 7 from which the claim depends, it is unclear whether or not the claim require one or more than one electronic module.
In regards to claim 9, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim 7 from which the claim depends, it is unclear whether or not the claim require one or more than one electronic module.
In regards to claim 10, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim 7 from which the claim depends, it is unclear whether or not the claim require one or more than one electronic module.
In regards to claim 11, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim 7 from which the claim depends, it is unclear whether or not the claim require one or more than one electronic module.
In regards to claim 12, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” 
In regards to claim 13, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim 7 from which the claim depends, it is unclear whether or not the claim require one or more than one electronic module.
In regards to claim 14, at line 2, the limitations “said electronics module” render the claim indefinite; for example, from the limitations “one or more electronics modules” at line 2 of the claim 7 from which the claim depends, it is unclear whether or not the claim require one or more than one electronic module.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim(s) 1 recite(s), at least in part the following step(s): “analyzing the extracted data features for each task so to develop a predictive outcome assessment of one or more brain conditions of the user, wherein predictive outcome assessment is at least one of a) an injury determination, b) a brain injury index, or c) a brain health assessment.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process) but for the recitation of generic computer components. In other words, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind), and/or by a mathematical process. For example, the “analyzing” in the step(s) involves the user manually using pen and paper, mentally, visually and/or by a mathematical process, function, or equation “analyzing.” In view of the foregoing, claim(s) 1 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): “providing medical therapy to the user in accordance with the predictive outcome assessment.” The additional element(s) is/are recited with a high level of generality (i.e. as a generic treatment or prophylaxis) such that it amounts to no more than instructions to apply the exception. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) include(s) the additional step(s)/element(s) such as “electronically recording biologic information of user with one or more electronics modules as the user progresses through a series of cognitive, sensory, activation, and/or stimulation tasks; extracting one or more data features from the record biologic information to obtain extracted data features.” The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 1 do(es) not amount to significantly more than the abstract idea itself.
	In regards to claims 2-6, the claim(s) recite(s) additional steps that do not integrate the invention into a practical application as described above. The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as described above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon et al. (WO 2014/138414) (“Simon ‘414” hereinafter).
In regards to claim 7, Simon ‘414 discloses a system comprising:
one or more electronics modules configured to be mounted on the user (see par 0079), the one or more electronics modules including an active brainwave sensor 5 that collects at least one channel of an electroencephalography (EEG) brainwave data stream (see at least par 0007 & 0080);
a plurality of biological sensors that simultaneously record biological sensor data from the user (see fig. 30 and par 0052), said plurality of biological sensors including a microphone 312 that records human speech to capture verbal responses of the human subject during the series of tasks (see par 0119 & 0139), and an image sensor 300 (i.e., camera) that records eye movements, eye saccade and biometric identification information (see at least par 0007, 0117, 0122 & 0139); and
a stimulation device that applies at least one of a visual stimulant, an auditory stimulant, a gastronomic stimulant, an olfactory stimulant, and/or a motion stimulant to the user (see at least par 0008 & 0119 & 0126-0129),
wherein the plurality of biological sensors simultaneously measure the user’s response to stimulants applied by said stimulation device in accordance with at least one task that causes statistically different results between brain injured subjects and brain non-injured subjects for recordation by said electronics module (see at least figs. 30-31 and par 0139-0143).
In regards to clam 8, Simon ‘414 discloses a system wherein the at least one task comprises a binaural 12 Hz beat task (see par 0172) and said electronics module measures a relative theta power during a binaural 12 Hz beat task (see par 0146).
In regards to claim 9, Simon ‘414 discloses a system wherein the at least one task comprises an eyes closed task and said electronics module measures relative 4-6 Hz power or relative theta-lower power during the eyes closed task (see par 0146).
In regards to claim 10, Simon ‘414 discloses a system wherein the at least one task comprises a Standardized Assessment of Concussion (SAC)-delayed recall task and said electronics module measures artifact during the SAC-delayed recall task (see at least par 0172).
In regards to claim 13, Simon ‘414 discloses a system wherein the at least one task comprises a binaural 6 Hz beat task and said electronics module measures a 6 Hz binaural beat primary driving frequency and a first harmonic (i.e., 12 Hz) (see par 0172).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO 2014/138414) in view of Simon (US 2012/0150545) (“Simon ‘545” hereinafter).
In regards to claim 1, Simon ‘414 discloses a method of assessing brain function, comprising:
electronically recording biologic information of user with one or more electronics modules as the user progresses through a series of cognitive, sensory, activation, and/or stimulation tasks (see at least par 0007, 0010, 0012, 0051, 0079 & 0116);
extracting one or more data features from the record biologic information to obtain extracted data features (see at least figs. 30-32 and par 0009, 0011 & 0156); and,
analyzing the extracted data features for each task so to develop a predictive outcome assessment of one or more brain conditions of the user, wherein predictive outcome assessment is at least one of a) an injury determination, b) a brain injury index, or c) a brain health assessment (see at least figs. 31-32 and par 0013-0014, 0052, 0088, 0113, 0121, 0140-0141, 0143, 0151 & 0156 & 0170-0171).
Simon ‘414 discloses a method, as described above, that fails to explicitly teach a method comprising providing medical therapy to the user in accordance with the predictive outcome assessment.
However, Simon ‘545 is analogous prior art that teaches that is known to provide a method comprising providing medical therapy to the user in accordance with the predictive outcome assessment (see par 0073, 0159-0161, 0187 & 0209). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Simon ‘414 comprising providing medical therapy to the user in accordance with the predictive outcome assessment as taught by Simon ‘545 in order to train the patient to improve their biometric signatures in light of normal biometric signatures (see at least par 0209 of Simon ‘545).
In regards to claim 2, Simon ‘414 discloses a method wherein the injury determination is either categorization of an injury, or a non-injury (see at least par 0113).
In regards to claim 3, Simon ‘414 discloses a method wherein the brain injury index is a concussion index (see at least par 0143).
In regards to claim 4, Simon ‘414 discloses a method wherein the series of task in part comprise a Lehigh protocol (see “Example 4. Lehigh Concussion Study” at pg. 40, par 0172).
In regards to claim 5, Simon ‘414 discloses a method wherein one extracted data feature or multiple extracted data features are used to compile the predictive outcome assessment (see at least par 0122, 0140-0141, 0151 & 0153-0155).                                                                                                                                                                                                                                                                                                        
In regards to claim 6, Simon ‘414 discloses a method wherein the biologic information is an EEG data stream, a cognitive data stream of reaction time and accuracy, a self-report of concussion symptoms, a microphone data stream, and an accelerometer based balance data stream (see at least par 0007 & 0170).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO 2014/138414) in view of Thornton (US 2016/0220166).
In regards to claim 11, while Simon ‘414 discloses a system wherein the at least one task comprises a Standardized Assessment of Concussion (SAC)-concentration task (see par 0172), Simon ‘414 discloses a system, as described above in claim 7, that fails to explicitly teach a system wherein said electronics module measures relative 54-56 Hz power during the SAC-concentration task. However, Thornton teaches that it is known to provide a system wherein said electronics module measures relative 54-56 Hz power during the SAC-concentration task (see at least par 0032 & 0056-0059 & 0080-0082, and claims 1-2 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Simon ‘414 wherein said electronics module measures relative 54-56 Hz power, as taught by Thornton, during the SAC-concentration task as taught by Simon ‘414 in order to test the beta2 frequency band of the patient for concussion discrimination.
In regards to claim 12, while Simon ‘414 discloses a system wherein the at least one task comprises a Balance Error Scoring System (BESS) firm surface task (see par 0116 & 0172), Simon ‘414 discloses a system, as described above in claim 7, that fails to explicitly teach a system wherein said electronics module measures at least one of absolute 46-48 Hz power during the BESS firm surface task and absolute 48-50 Hz power during the BESS firm surface task. However, Thornton teaches that it is known to provide a system wherein said electronics module measures at least one of absolute 46-48 Hz power during the task and absolute 48-50 Hz power during the task (see at least par 0032 & 0056-0059 & 0080-0082, and claims 1-2 thereof). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Simon ‘414 wherein said electronics module measures at least one of absolute 46-48 Hz power, as taught by Thornton, during the BESS firm surface task as taught by Simon ‘414, and absolute 48-50 Hz power, as taught by Thornton, during the BESS firm surface task as taught by Simon ‘414 in order to test the beta2 frequency band of the patient for concussion discrimination.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon ‘414 (WO 2014/138414) in view of Simon et al. (WO 2013/012739) (“Simon ‘739” hereinafter).
Simon ‘414 discloses a system, as described above, that fails to explicitly teach a system wherein the at least one task comprises a binaural 12 Hz beat task and said electronics module measures a 12 Hz binaural beat primary driving frequency and a first harmonic and/or a second harmonic.
However, Simon ‘739 teaches that it is known to provide a system wherein the at least one task comprises a binaural 12 Hz beat task and said electronics module measures a 12 Hz binaural beat primary driving frequency and a first harmonic (18 Hz) and/or a second harmonic (see at least par 0079-0080).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Simon ‘414 wherein the at least one task comprises a binaural 12 Hz beat task and said electronics module measures a 12 Hz binaural beat primary driving frequency and a first harmonic and/or a second harmonic as taught by Simon ‘739 in order to probe the auditory cortex with direct sounds and tones, which would elicit a response that can be used as a diagnostic EEG feature. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2014/143896 to Simon discloses a system and signatures for the multi-modal physiological stimulation and assessment of brain health.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/           Primary Examiner, Art Unit 3791